Case 1:20-cv-04651-SDG Document 6-18 Filed 11/17/20 Page 1of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

L. LIN WOOD, JR.,

CIVIL ACTION FILE NO.
1:20-cv-04651-SDG

Plaintiff,
V.

BRAD RAFFENSPERGER, in his official
capacity as Secretary of State of the State
of Georgia, REBECCA N. SULLIVAN,
in her official capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY, in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN, in his official capacity as

a Member of the Georgia State Election
Board, and ANH LE, in her official
capacity as a Member of the Georgia
State Election Board,

Defendants.

Nm Name ee me eee Ne Ne ae Nee Nee ee ee ee”

 

AFFIDAVIT OF SCOTT GRAHAM HALL IN SUPPORT OF PLAINTIFF’S
MOTION FOR TEMPORARY RESTRAINING ORDER

I, SCOTT GRAHAM HALL, declare under penalty of perjury that the

following is true and correct:

(00584021. } 1
L.

(00584021. }

Case 1:20-cv-04651-SDG Document 6-18 Filed 11/17/20 Page 2 of 7

I am over the age of 18 years and competent to testify herein. I have

personal knowledge of the matters stated herein.

. 1 was an Election recount monitor at the Georgia World Congress Center on

Saturday, November 14, 2020 and Sunday, November 15, 2020. Saturday
morning during the manual recount of the mail-in ballots, I observed large
quantities of ballots being cast for Joseph Biden on ballots that did not

appear to have been mailed.

. There were no creases in the mail in ballots giving the impression that they

were never folded into an envelope and mailed. Most importantly, these
ballots appeared to be pre-printed with the selections already made. The
bubbles that one would select to choose their candidate appeared to have
the exact same markings, with no different color inks, and no markings

outside of the bubble as if they were all done perfectly. Hundreds of ballots at

a time were counted for Biden only.

. Additionally, on Sunday, November 15, 2020 around Noon, after most of the

people had left, a table was set up in the far right-hand corner of the room

outside of the area that was roped off for counting in where it was not visible
Case 1:20-cv-04651-SDG Document 6-18 Filed 11/17/20 Page 3 of 7

to security cameras. I noticed on the bag it was labeled “Welcome”. I have

attached a photograph of the table and area.
[SIGNATURE AND OATH ON NEXT PAGE]

I declare under penalty of perjury that the foregoing statements are true and
correct.
LY“ 77 low ff (C
. SCOTT GRAHAM HALL
STATE OF
COUNTY OF E; [onl

SCOTT GRAHAM HALL appeared before me, a Notary Public in and for the

 

above jurisdiction, this a day of November 2020, and after being duly sworn,

made this Declaration, under oath.

~

S SP Bigs, 2%

AY “ae
sir e

20
= r- ¢ =
[Affix Seal, . pe Ss 2 A ‘|My
% S Notary Public

"4,
My Commission Expires AUG UCT [*,202Y

(00584021. }
Case 1:20-cv-04651-SDG Document 6-18 Filed 11/17/20 Page 4 of 7
   

iment 6-18

Filed 11/17/2

 

 

 

 

 
 
 
